Citation Nr: 0217974	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  01-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for bursitis of the 
right shoulder currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1950 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The postoperative residuals, bursitis of the right 
shoulder, the major extremity, are manifested by 
subjective complaints, slight tenderness at the humeral 
head and flexion to 135 degrees and abduction to 125 
degrees.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for postoperative residuals, bursitis of the right 
shoulder, the major extremity, have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Codes 5003, 5019, 5201 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations, likewise, apply 
to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date, with the 
exception of the amendments relating to claims to reopen 
previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, 
the information and evidence needed is that which would 
demonstrate that the bursitis of the right shoulder has 
increased in severity.  Such action was accomplished by 
means of statement of the case, the supplemental 
statements of the case, and a December 2001 letter from 
the RO to the veteran.  In June 2001 the RO informed the 
veteran of the provisions of the VCAA as well as informing 
the veteran that he needed to identify relevant evidence 
and provide contact information.  These documents informed 
the veteran of the relevant criteria, and evidence needed, 
by which entitlement to an increased evaluation for 
bursitis of the right shoulder could be granted.  He was 
also notified of the information needed through letters 
from VA seeking additional evidence.  He was advised that 
he was to furnish the names and addresses of all health 
care providers who have treated him for his bursitis of 
the right shoulder disorder, which were not currently of 
record.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the Supplemental Statement of the Case 
furnished the veteran and his representative in December 
2001, and December 2001 letter from the RO sets forth the 
duty to assist requirements of the VCAA.  In view of these 
actions by VA, the Board finds that VA has no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed; the discussions in these various 
documents apprised him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by 
the letters sent to the appellant.  The Board concludes 
that all pertinent evidence has been obtained, and that no 
further development of the case is warranted.  VA has 
satisfied its duties to notify and assist the appellant in 
this case.  


I. FACTUAL BACKGROUND

The service medical records reflect that the veteran was 
treated for bursitis of the right shoulder.  In a May 1986 
rating action the RO granted service connection for the 
bursitis of the right shoulder and assigned a non-
compensable rating.  In April 1990 the veteran underwent 
an arthroscopic decompression of the right shoulder.  
Following an October 1990 VA examination, in January 1991 
the RO increased the non-compensable rating for the 
bursitis to 10 percent.

The veteran has been examined and treated intermittently 
at VA facilities during 2000 to 2001 for his right 
shoulder.  A September 2000 VA hospitalization record 
shows that the veteran was seen for a right shoulder 
impingement with acromioclavicular joint arthrosis.  He 
underwent open-right subacromial decompression with distal 
clavicle resection of his right shoulder.  Subsequently he 
received follow-up treatment at the VA outpatient clinic.

In June 2001, the veteran underwent a VA examination of 
the right shoulder.  The claims folder and hospital 
records were reviewed.  He stated that he had right 
shoulder pain for years prior to an arthroscopic 
decompression of his shoulder in April 1990.  The surgery 
relieved most of his pain for several years.  In early 
2000, the right shoulder pain recurred.  

In September 2000, the veteran underwent an opened right 
acromial clavicular joint resection and subacromial 
decompression.  Since surgery abduction was noted as being 
painful.  He had a band of numbness that extended from the 
shoulder to the base of the right thumb.  A review of his 
old records revealed that he had degenerative joint 
disease of the cervical spine diagnosed several years ago.  

Physical examination of the veteran showed a well-healed 
scar on the superior aspect of the right shoulder.  He had 
the following range of motion actively in the right 
shoulder with pain at the extremes of motion in all 
planes: flexion to 145 degrees, abduction to 130 degrees, 
external rotation to 90 degrees, internal rotation to 45 
degrees.  The veteran was noted as being able to strongly 
abduct and strongly externally rotate the right arm from 
his side.  The x-rays of the anterior-posterior (AP) right 
shoulder revealed that the lateral end of the right 
clavicle has been excised.  There were no other 
significant abnormalities noted.  

It was noted that the veteran's first operation in 1990 
and the last operation in 2000 were done for the 
impingement syndrome that noted by the examiner as being a 
medical way of saying bursitis.  He noted that both 
operations were done for bursitis.  The impression was 
status-post-right excision of the right acromial 
clavicular joint and right subacromial decompression for 
impingement syndrome and osteoarthritis of the right AC 
joint.  

The veteran underwent a VA examination in November 2001.  
The examiner noted that he reviewed the veteran claims 
folder and hospital records on June 2001.  The examiner 
addressed the provisions of "DeLuca" with the veteran.  
The examiner also reviewed the veteran's history with him 
and it was noted that the history had not changed.

Physical examination shows that the veteran has a scar of 
the superior portion of the humeral head on his right 
shoulder.  He was slightly tender over the anterior 
superior portion of the humeral head.  He had the 
following range of motion, limited by pain: flexion to 135 
degrees, abduction to 125 degrees, external rotation to 90 
degrees, internal rotation to 70 degrees, and extension to 
60 degrees.  The examiner could detect no weakness as he 
abducted the right arm from his side.  

The examiner noted that the veteran had no measurable 
weakness in his right shoulder.  His fatigue was a vague 
and subjective complaint that could not be measured.  The 
examiner noted that coordination was a function of the 
central nervous system and not the right shoulder.  The 
veteran had no loss of motion due to weakness, fatigue, or 
incoordination.  The veteran's functional ability may be 
compromised temporarily during acute flare-ups.  The 
examiner noted that it was not feasible to estimate the 
additional range of motion lost due to pain on use or 
during a flare up.  The impressions were status post-
excision; right acromioclavicular joint, status post-right 
subacromial decompression, and osteoarthritis, right 
acromioclavicular joint.  


II. ANALYSIS

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities. In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  

While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is 
at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must also 
be considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).

The RO has assigned a 10 percent rating for right shoulder 
bursitis under Diagnostic Code 5019 in accordance with the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R.§ 4.20, Part 4.  Diagnostic Code 
5019. 

Diagnostic Code 5019 provides that bursitis is rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  

Degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved. In the absence of limitation of motion, a 
10 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups.  

A 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints, or 
two or more minor joint groups, and there are occasional 
incapacitating exacerbations.  Diagnostic Codes 5003.

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the arm.  Limitation of motion of 
the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the 
arm midway between the side and the shoulder level is 
rated 30 percent disabling on the major side; and 
limitation to 25 degrees from the side is rated 40 percent 
disabling on the major side. 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 
180 degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I (2002).

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 20 percent evaluation is warranted for 
impairment of the major extremity caused by malunion 
resulting in moderate deformity, or by infrequent episodes 
of dislocation at the scapulohumeral joint and guarding of 
movement at the shoulder level.  Frequent episodes of 
dislocation and guarding of all arm movements warrants 
assignment of a 30 percent evaluation.  

A 50 percent evaluation is assigned where there is fibrous 
union, a 60 percent evaluation is warranted for nonunion 
or a false flail joint, and an 80 percent evaluation is 
warranted for loss of the humeral head (a flail shoulder).

Diagnostic Code 5203 pertains to impairment of the 
clavicle or scapula.  A maximum 20 percent evaluation is 
warranted for clavicular or scapular dislocation.

Lay statements describing the symptoms associated with 
disabilities are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, 
these statements must be viewed in conjunction with the 
objective medical evidence of record and the pertinent 
rating criteria.

The recent VA examination showed slight tenderness over 
the anterior superior portion of the humeral head and some 
limitation of motion.  However, the veteran was still able 
to flex to 135 degrees and abduct to 125 degrees.  As 
previously indicated in order to be entitled to a higher 
rating, the arm should be limited at shoulder level, 90 
degrees.  Additionally, the examination showed no 
measurable weakness in his right shoulder.  

Furthermore the examiner indicated that the veteran had no 
loss of motion due to weakness, fatigue, or 
incoordination.  Also, there was no evidence of ankylosis 
or history of dislocations either of the clavicle or 
humerus or malunion of the humerus, and the surgical scar 
appeared to be asymptomatic.  The examiner indicated that 
the veteran's functional ability might be compromised 
temporarily during acute flare-ups.  However, in view of 
the range of motion findings the Board is satisfied that 
any functional impairment caused by pain as set forth in 
the Deluca case is contemplated in the current rating.

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim.  


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for postoperative residuals, right shoulder 
bursitis, the major extremity, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

